

EXHIBIT 10.4


Amended and Restated
Employment Agreement
By And Between
World Acceptance Corporation
And
D. Clinton Dyer




Effective April 1, 2019

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Agreement is effective as of April 1, 2019 (the “Effective Date”) by and
between World Acceptance Corporation (the “Company”), a South Carolina
corporation, and D. Clinton Dyer (the “Executive”), an individual residing at
Greenville, South Carolina.
W I T N E S S E T H
WHEREAS, the Compensation and Stock Option Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”), acting on behalf of and
pursuant to authority granted by the Board, has determined that it would be in
the best interests of the Company and its shareholders to secure the services of
the Executive for the Period of Employment (as defined in Section 3.1 below) and
upon the terms provided in this Agreement; and
WHEREAS, the Executive is currently employed by the Company, and will be
employed by the Company, on a full-time basis, as Executive Vice President and
Chief Branch Operations Officer for said Period of Employment and upon such
other terms and conditions as provided in this Agreement; and
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement effective as of October 15, 2018 (the “Previous Agreement”); and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to discontinue the use of the Company’s
Executive Incentive Plan (the “EIP”) and to provide the former participants of
the EIP, including the Executive, with an increased base salary to account for
the lost opportunity for additional compensation under the EIP; and
WHEREAS, the parties wish to amend the Previous Agreement to reflect certain
changes to be made to the terms and conditions of the Executive’s employment,
including changes to account for the discontinuance of the EIP and the
corresponding $209,664 increase to the Executive’s compensation, which
represents the amount of the Executive’s target bonus under the discontinued
EIP; and
WHEREAS, in connection with such amendments, the parties wish to amend and
restate the Previous Agreement in its entirety.
NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the parties hereby agree as follows:
Section I
EMPLOYMENT
The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Period of Employment, subject to the other terms
and conditions provided in the Agreement.
SECTION II    
POSITION AND RESPONSIBILITIES
The Executive agrees to serve as the Company’s Executive Vice President and
Chief Branch Operations Officer reporting directly to the Chief Executive
Officer of the Company and to be responsible for the duties and responsibilities
commonly attributed to such positions and as assigned to the Executive from time
to time by the Board or the Chief Executive Officer of the Company. The
Executive also agrees to serve, or to continue to serve, during the Period of
Employment as an officer and director of any subsidiary, affiliate, or parent
corporation (the “Affiliates”) of the Company which the Board feels is
appropriate.


SECTION III    
TERMS AND DUTIES
3.1.    Period of Employment
The initial term (the “Initial Term”) of the Executive’s employment shall be for
a period of three (3) years commencing on October 15, 2018 and continuing until
October 15, 2021 (the “Initial Expiration Date”), subject to extension or
termination as provided in this Agreement. Unless this Agreement has been
terminated in accordance with its provisions, the term of this Agreement will be
extended automatically for successive one-year terms commencing on the Initial
Expiration Date unless either party elects to terminate this Agreement by
providing written notice to the other party at least ninety (90) days prior to
the expiration of the Initial Term or any renewal term. As used herein, the term
“Period of Employment” means the Initial Term plus any renewal terms. The Period
of Employment shall end upon the effective date of the termination of the
Executive’s employment as provided in Sections VI, VII, VIII and/or XI (the
“Date of Termination”). Notwithstanding anything in this Agreement to the
contrary, non-renewal by the Company shall be subject to the provisions set
forth in Section 8.1, and non-renewal by the Executive shall be subject to the
provisions of Section 8.3.
3.2.    Duties
The Executive shall serve under the direction of the Board and shall exercise
all duties commonly performed by an executive of a publicly traded company with
the same or a comparable position. The Executive shall comply with all
applicable laws and regulations, as well as all applicable Company policies and
procedures, including the Code of Business Conduct and Ethics, and shall
faithfully serve the best interests of the Company during the Period of
Employment. During the Period of Employment and except for illness, incapacity,
reasonable vacation and holiday periods, and as provided below, the Executive
shall devote all of the Executive’s full business time, attention and skill
exclusively to the business and affairs of the Company and its Affiliates. The
Chief Executive Officer shall review the performance of the Executive on at
least an annual basis. The Executive will not engage in any other business
activity, and will perform faithfully the duties which may be assigned to the
Executive from time to time by the Board or the Chief Executive Officer of the
Company that are consistent with the provisions of this Agreement.
Notwithstanding the above, nothing in this Agreement shall preclude the
Executive from devoting time during reasonable periods required for:
3.2.1.    Serving as a director or member of a committee of any charitable or
non-profit organization, or with prior approval of the Board, any other
for-profit organization, in each case involving no actual or potential conflict
of interest with the Company;
3.2.2.    Delivering lectures and fulfilling speaking engagements;
3.2.3.    Engaging in charitable and community activities; or
3.2.4.    Investing the Executive’s personal assets in investments or business
entities in such form or manner that will not violate this Agreement or require
services on the part of the Executive in the operation or affairs of the
business entities in which those investments are made.
The above activities will be allowed as long as they do not materially affect or
interfere with the performance of the Executive’s duties and obligations to the
Company.
SECTION IV    
COMPENSATION, BENEFITS, AND PERQUISITES
For all services rendered by the Executive in any capacity during the Period of
Employment, including services as an executive, officer, director or committee
member, the Executive shall be compensated as follows:
4.1.    Base Salary
The Company shall pay the Executive a fixed base salary (“Base Salary”) at such
annual rate as the Committee deems appropriate; provided, however, that the Base
Salary as of the date of this Agreement shall be $471,744 per year. Base Salary
shall not be reduced below the Minimum Base Salary without the Executive’s
consent. “Minimum Base Salary” shall mean $262,080. Base Salary shall be payable
according to the customary payroll practices of the Company, but in no event
shall Base Salary be payable less frequently than once per calendar month. For
the avoidance of doubt, $209,664 of the Executive’s annual Base Salary is being
paid to the Executive to reflect the Executive’s previous target bonus under the
EIP (the “Cash Subject to Clawback”). The Executive agrees that the Cash Subject
to Clawback (i) shall be subject to any applicable forfeiture, clawback,
recoupment or repayment policies, and/or other policies that may be implemented
by the Company or any Affiliate from time to time to the extent applicable to
the Executive, and (ii) shall be subject to any clawback, forfeiture, recoupment
or similar provisions that may apply under applicable laws, rules or
regulations.
4.2.    Long-Term Incentive Awards
The Company may, in its sole discretion, provide the Executive with long-term
incentive compensation opportunities. The Committee may establish appropriate
criteria for granting such awards. Payments may, at the discretion of the
Committee, take the form of cash, restricted stock awards, restricted stock
units, stock options and/or other awards authorized by the World Acceptance
Corporation 2008 Stock Option Plan, 2011 Stock Option Plan, 2017 Stock Incentive
Plan (the “2017 Plan”) and/or successor plan(s) thereto (such plans being
collectively referred to as the “Stock Plan”), in each case as may be amended
from time to time; provided, however, that any grants of long-term incentive
awards must be approved by the Committee and shall be subject to the terms and
conditions of the applicable Stock Plan and any related award agreement in form
acceptable to the Committee. Such awards shall be subject to such service,
performance and/or other terms and conditions as may be established by the
Committee and the Committee shall have sole discretion to determine if and the
extent to which any such awards are earned and the forms of payment for such
awards. The intent of such long-term incentive compensation is to motivate the
achievement of the Company’s longer range and strategic goals.
4.3.    Benefits and Perquisites
4.3.1.    Salaried Employee Benefits
The Executive will be entitled to participate in all compensation, health,
welfare, perquisite and other employee benefit plans and programs for which
similarly situated salaried employees of the Company are generally eligible
under any plan or program now or later established by the Company, on the same
terms and conditions as such plans and programs are provided to other similarly
situated salaried employees. All Company coverage, benefits and plans are
subject to the right of the Company to amend or terminate such coverage,
benefits and plans from time to time, and subject to the specific eligibility
and participation requirements of each such plan. Notwithstanding anything to
the contrary in this Agreement or in any employee benefit plans or programs now
or later established by the Company and for which the Executive is eligible, any
reference to the Executive’s base salary for the purpose of benefits shall mean
$262,080.
4.3.2.    Supplemental Benefits
The Company will provide long-term disability insurance that provides a benefit
to the Executive of sixty percent (60%) of the Executive’s Base Salary in effect
at the time of Disability, subject to any applicable maximum benefit limitation
imposed by the insurance underwriter. Such benefits (the “Disability Benefits”)
will continue until the Executive dies or has reached the age of 65, provided
the Executive suffers a qualifying disability (as described in the underlying
long-term disability insurance policy) during the Period of Employment.
Each year during the Period of Employment, the Executive shall be eligible for
paid time off (“PTO”) subject to Company policy for such paid time for similarly
situated employees, which policy may be modified from time to time at the sole
discretion of the Company. The Executive will be eligible to accrue a minimum of
four (4) weeks of PTO per year.
4.3.3.    Automobile
The Company will provide an automobile for use by the Executive, subject to the
terms and conditions of the Company’s vehicle policy which may be modified or
terminated from time to time at the sole discretion of the Company. Expenses
related to the operation of the vehicle, including maintenance, insurance and
fuel, will be paid or reimbursed by the Company as provided in the Company’s
vehicle policy as may be in effect from time to time.
SECTION V    
BUSINESS EXPENSES
The Company will reimburse the Executive, according to Company policy and in
accordance with Section XV, for all reasonable travel, entertainment, business
and other expenses incurred by the Executive in connection with the performance
of the Executive’s duties and obligations under this Agreement.
SECTION VI    
DISABILITY
The Executive agrees that regular attendance, in-person management and
leadership, the ability to travel and performance of duties commensurate with
the Executive’s office are essential functions of the Executive’s position.
Therefore, the Company may terminate the Executive’s employment if the Executive
experiences a Disability during the Period of Employment. In the event of a
termination of Employment due to Disability, the Date of Termination shall be
the date set forth in a written notice to the Executive. In the event the
Company terminates the employment of the Executive pursuant to this Section VI,
the Company will continue to pay the Executive at a rate equal to $262,080
(“Disability Severance”) for a period of twenty-four (24) months following the
date of such termination, payable in accordance with the Company’s customary
payroll practices; provided, however, the amount of the Disability Severance
payments paid for any month shall be reduced by the amount of any Disability
Benefits received by the Executive for such month. In addition to the
continuation of Base Salary as provided in this Section, upon termination of the
Executive’s employment because of Disability, the Executive will be entitled to
receive (i) Accrued Compensation (as defined in Section 8.1.1); and (ii) vested
amounts owed under the Company’s benefit plans. The Accrued Compensation shall
be paid to the Executive thirty (30) days from the Date of Termination. Benefits
under Company benefit plans shall be payable in accordance with the provisions
of such plans.
“Disability,” as used herein, shall mean the existence of either (i) a physical
or mental impairment that prevents the Executive, with or without reasonable
accommodation, from performing for a period of 90 days during any twenty-four
(24) month period (whether or not consecutive) any of the essential functions of
the Executive’s position or (ii) any impairment that qualifies as a disability
under the terms of any group long-term disability plan of which the Executive is
a participant.
SECTION VII    
DEATH
In the event of the death of the Executive during the Period of Employment, the
Date of Termination shall be the date of the Executive’s death. The Company’s
obligation to make payments under this Agreement shall cease as of the date of
death, except for (i) Accrued Compensation (as defined in Section 8.1.1); and
(ii) vested amounts owed under the Company’s benefit plans. The Accrued
Compensation shall be paid thirty (30) days from the Date of Termination. The
Executive’s designated beneficiary will be entitled to receive the proceeds of
any life or other insurance or other death benefit programs provided in this
Agreement, according to the terms and conditions of the applicable plans.
SECTION VIII    
EFFECT OF OTHER TERMINATIONS OF EMPLOYMENT
Except as otherwise set forth in Sections VI, VII, X, XV and XVII:
8.1.    If the Executive’s employment terminates due to: (a) a Without Cause
Termination or (b) a Termination with Good Reason (as such terms are hereafter
defined in this Agreement), the Company will pay the Executive, or in the event
of the Executive’s death, the Executive’s beneficiary or beneficiaries:
8.1.1.    in a lump sum in cash thirty (30) days after the Date of Termination,
the sum of (a) the Executive’s accrued Base Salary then in effect and any
accrued vacation pay through the Date of Termination and (b) the Executive’s
business expenses that have not been reimbursed by the Company as of the Date of
Termination that were incurred by the Executive prior to the Date of Termination
in accordance with the applicable Company policy and Section XV herein (the
“Accrued Compensation”); and
8.1.2.    severance payments in an amount equal to $550,000, such amount to be
paid over twenty-four (24) months in substantially equal installments following
the Date of Termination in accordance with the Company’s normal payroll
policies, but not less frequently than once per calendar month; and
8.1.3.    subject to Section 8.1.4 and this Section 8.1.3, (a) any of the
Executive’s unvested stock options and other unvested equity incentives or other
unvested incentive awards (collectively, “Equity Awards”) that are subject
solely to time-based vesting shall accelerate, fully vest and become exercisable
as of the Date of Termination, and (b) all vested time-based stock options held
by the Executive shall be exercisable for a period of one year from the Date of
Termination, but not beyond the original expiration of their term. For the
avoidance of doubt, (i) no portion of any Equity Awards that are subject to
time-based vesting and granted under the Company’s 2018 Long-Term Incentive
Program will vest under this Section 8.1.3, and (ii) no portion of any Equity
Awards that are subject to performance-based vesting and granted under any Stock
Plan (including, without limitation, any Equity Awards that are subject to
performance-based vesting and granted under the Company’s 2018 Long-Term
Incentive Program) will vest under this Section 8.1.3; and
8.1.4.    (a) any of the Executive’s unvested Equity Awards that (i) are subject
solely to time-based vesting, (ii) are granted under the Company’s 2018
Long-Term Incentive Program, and (iii) would have vested on or before the last
day of the LTIP Year (as defined below) during which the Executive’s employment
terminates, shall accelerate, fully vest and become exercisable as of the Date
of Termination, and (b) all vested time-based stock options held by the
Executive that are granted under the Company’s 2018 Long-Term Incentive Program
shall be exercisable for a period of one year from the Date of Termination, but
not beyond the original expiration of their term. For the avoidance of doubt,
(1) any unvested Equity Awards that are subject solely to time-based vesting,
are granted under the Company’s 2018 Long-Term Incentive Program, and would have
vested after the expiration of the LTIP Year during which the Executive’s
employment terminates, shall be forfeited, and (2) no portion of any Equity
Awards that are subject to performance-based vesting and granted under any Stock
Plan (including, without limitation, any Equity Awards that are subject to
performance-based vesting and granted under the Company’s 2018 Long-Term
Incentive Program) will vest under this Section 8.1.4. For purposes of this
Section 8.1.4, the term “LTIP Year” shall mean with respect to the first LTIP
Year, the twelve (12)-month period commencing on October 15, 2018 and ending on
October 14, 2019; and, with respect to each subsequent LTIP Year, the twelve
(12)-month period commencing on the next day following the previous LTIP Year;
and
8.1.5.    (a) a pro-rata portion (based upon the period of time from October 15,
2018 through the Date of Termination) of any of the Executive’s unvested Equity
Awards that (i) are subject solely to performance-based vesting, (ii) are
granted under the Company’s 2018 Long-Term Incentive Program, and (iii) are
scheduled to vest within one hundred eighty (180) days after the Date of
Termination, and for which (iv) the Committee certifies that the applicable
performance metrics have been achieved within such 180-day period, shall vest
and become exercisable upon such certification, and (b) all vested
performance-based stock options held by the Executive that are granted under the
Company’s 2018 Long-Term Incentive Program shall be exercisable for a period of
one year from the Date of Termination, but not beyond the original expiration of
their term; provided, however, that all performance-based stock options held by
the Executive that are granted under the Company’s 2018 Long-Term Incentive
Program and that vest during the 180-day period beginning on the day after the
Date of Termination shall be exercisable for a period of eighteen (18) months
from the Date of Termination, but not beyond the original expiration of their
term. For the avoidance of doubt, (1) any unvested Equity Awards that are
subject solely to performance-based vesting, are granted under the Company’s
2018 Long-Term Incentive Program, and are scheduled to vest more than one
hundred eighty (180) days after the Date of Termination, shall be forfeited, and
(2) no portion of any Equity Awards that are subject to time-based vesting and
granted under any Stock Plan (including, without limitation, any Equity Awards
that are subject to time-based vesting and granted under the Company’s 2018
Long-Term Incentive Program) will vest under this Section 8.1.5; and
8.1.6.    a single lump sum cash payment equal to the total premiums the
Executive would be required to pay for eighteen (18) months of COBRA
continuation coverage under the Company’s health benefit plans, determined using
the COBRA premium rate in effect for the level of coverage that the Executive
has in place immediately prior to the Date of Termination (the “COBRA Payment”).
The Executive shall not be required to purchase COBRA continuation coverage in
order to receive the COBRA Payment, nor shall the Executive be required to apply
the COBRA Payment towards any payment of applicable premiums for COBRA
continuation coverage. The payment shall be made on the thirtieth (30th) day
following the Date of Termination.
8.2.    If the Executive’s employment terminates due to a Termination for Cause,
as hereinafter defined, the Company will pay to the Executive the Accrued
Compensation defined in Section 8.1.1 within the time period described therein.
No other payments will be made and the Company will not be obligated to provide
any other benefits to or on behalf of the Executive. If the Company terminates
the Executive for Cause and it is later determined by a court of competent
jurisdiction that the Company did not have Cause, the Executive’s termination
shall be construed as being Without Cause, and the Executive’s remedies shall be
limited to the payments and benefits set forth in Section 8.1 herein.
8.3.    If the Executive quits, abandons employment or otherwise resigns from
employment with the Company without Good Reason or gives notice of non-renewal
in accordance with Section 3.1 hereof, the Company will pay the Accrued
Compensation defined in Section 8.l.1 within the time period described therein.
No other payments will be made and the Company will not be obligated to provide
any other benefits to or on behalf of the Executive, except any benefits payable
under plans or programs to the extent then vested and in accordance with the
terms of such other plans or programs.
8.4.    Except as otherwise expressly provided in this Agreement and except for
any long-term incentive payments to which the Executive is entitled under the
Company’s long-term incentive plans, or obligations of the Company under any
Stock Plan or related award agreement, upon termination of the Executive’s
employment hereunder, the Company’s obligation to make any payments or provide
any compensation benefits under this Agreement will cease.
It is expressly acknowledged by the Company that the amounts and benefits
afforded to the Executive pursuant to Sections VI and VIII shall not be treated
as damages but as severance compensation and benefits to which the Executive is
entitled by reason of termination of the Executive’s employment for the reasons
set forth above. Accordingly, the Executive shall not be required to mitigate
the amount of any payment or benefits provided for in such Sections by seeking
employment or otherwise, nor (other than as provided in Section 10.1 or Section
10.10) shall the Company be entitled to set off against the amounts and benefits
payable to the Executive hereunder any amounts or benefits earned by the
Executive in other employment after the Date of Termination or any amounts or
benefits that might have been earned by the Executive in other employment had he
sought such other employment.
SECTION IX    
DEFINITIONS
For this Agreement, the following terms have the following meanings:
9.1.    “Termination for Cause” means termination of the Executive’s employment
by the Company due to (i) the Executive’s failure to substantially perform the
Executive’s duties hereunder (other than as a result of death or Disability or
absence due to temporary illness or incapacity protected by law); (ii) the
Executive’s dishonesty in the performance of the Executive’s duties (other than
de minimis acts or omissions); (iii) the Executive’s indictment, conviction or
entering of a plea of any type (including, but not limited to, a plea of nolo
contendere) for a crime constituting a felony or a misdemeanor involving moral
turpitude; (iv) the Executive’s willful malfeasance or willful misconduct in
connection with the performance of the Executive’s duties hereunder (other than
de minimis acts or omissions); (v) any illicit or unauthorized act or omission
which is materially injurious to the financial condition or business reputation
of the Company; (vi) the Executive’s breach of any of the Executive’s duties and
obligations set forth in Section X; (vii) conduct by the Executive which
violates the Company’s then existing internal policies or procedures, including,
but not limited to, the Company’s Code of Business Conduct and Ethics; (viii)
the Executive’s knowing and intentional failure to comply with applicable laws;
(ix) the Executive’s falsification of Company records or engaging in theft,
fraud, embezzlement or other conduct which is detrimental to the business,
reputation, character or standing of the Company or any of its Affiliates; (x)
the Executive’s failure to comply with reasonable written directives of the
Board; (xi) the Executive’s failure to reasonably cooperate with any
investigation authorized by the Board; or (xii) the Executive’s engaging in any
conduct that is or could be materially damaging to the Company or any of its
Affiliates; provided, however, that termination of the Executive’s employment by
the Company pursuant to clauses (i), (vi), (vii) or (x) will not constitute a
“Termination for Cause” unless the Executive has received written notice from
the Company stating the nature of such breach and affording the Executive an
opportunity to correct fully the act(s) or omission(s), if such breach is
capable of correction, described in such notice within ten (10) days following
the Executive’s receipt of such notice. Notwithstanding the foregoing, (a) no
conduct shall be considered “willful” or “intentional” if the Executive acted in
good faith and in a manner he reasonably believed to be in the best interests of
the Company and had no reasonable cause to believe that the Executive’s conduct
was in violation of the relevant policy, directive, regulation or law; and (b)
any act or failure to act that is based upon a directive of the Board, or the
advice of counsel for the Company, shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.
9.2.    “Good Reason” means any of the following conditions (each a “Condition”)
that arises without the consent of the Executive and the Condition has not been
cured as set out below: (i) a reduction in the Executive’s Base Salary below the
Minimum Base Salary; (ii) a material diminution in the Executive’s authority,
duties or responsibilities; (iii) a material diminution in the budget over which
the Executive retains authority; (iv) requiring the Executive to relocate the
Executive’s principal place of employment more than thirty-five (35) miles from
the Company’s present headquarters; (v) a material breach of this Agreement by
the Company; or (vi) the failure of the Company to renew this Agreement as set
forth in Section 3.1. Within forty-five (45) days of the Executive’s knowledge
of the initial existence of the Condition (or the date on which the Executive
reasonably would be expected to have knowledge of the initial existence of the
Condition), the Executive must provide written notice to the Company of the
existence of the Condition, and the Company shall have forty-five (45) days
following receipt of such notice to cure the Condition. Subject to the
foregoing, if the Condition is cured within forty-five (45) days of such notice,
the Executive is not entitled to any payment as the result of a termination of
employment based on that occurrence of the circumstances that would otherwise
constitute Good Reason. If the Condition is not cured within forty-five (45)
days following such notice, the Executive may resign from employment for Good
Reason, provided such resignation occurs not later than six (6) months from the
initial existence of the Condition.
9.3.    “Termination with Good Reason” means the Executive’s resignation of
employment for Good Reason. Subject to Section 9.2, the Date of Termination for
a Termination with Good Reason shall be the effective date of the Executive’s
resignation for Good Reason as set forth in a written notice to the Company.
9.4.    “Without Cause Termination” means termination of the Executive’s
employment by the Company other than due to death or Disability and other than
Termination for Cause and includes, without limitation, termination of the
Executive’s employment by the Company’s giving notice of non-renewal in
accordance with Section 3.1 hereof. The Date of Termination for a Without Cause
Termination shall be the effective date of termination of employment as set
forth in a written notice to the Executive.
SECTION X    
OTHER DUTIES AND OBLIGATIONS OF THE EXECUTIVE DURING AND
AFTER THE PERIOD OF EMPLOYMENT
10.1.    During the Period of Employment, the Executive will comply with all
Company policies (including, but not limited to, the Company’s Code of Business
Conduct and Ethics) and with all applicable laws. In addition, without limiting
the effect of the foregoing, the Executive agrees that he shall abide by any
forfeiture/compensation recovery policy, equity retention policy, stock
ownership guidelines, compensation plan and/or award agreement provisions and/or
other policies that may be adopted by the Company or its Affiliates, each as in
effect from time to time and to the extent applicable to the Executive. Further,
the Executive agrees that he shall be subject to any such compensation recovery,
recoupment, forfeiture or other similar provisions as may apply to the Executive
under applicable laws. The Executive further agrees that all compensation
recovery, forfeiture, clawback and other related provisions in this Agreement or
in any policy, plan, program, award or award notice of the Company which applies
to the Executive shall continue in full force and effect after the Date of
Termination, including to the extent necessary to comply with applicable law as
such may be adopted or modified after the Date of Termination. The Executive
further agrees that any rights or remedies available to the Company under this
Agreement shall be in addition to its rights under any applicable forfeiture,
clawback, recoupment or repayment policies, and/or other policies that may be
implemented by the Company or any Affiliate from time to time to the extent
applicable to the Executive, or similar provisions that may apply under
applicable laws, rules or regulations.
10.2.    During the Restricted Period, the Executive will not make disparaging
remarks to anyone about the Company or its Affiliates or their employees or
agents or any statement that disrupts or impairs the Company’s normal, ongoing
business operations or that harms the Company’s or its Affiliates’ reputation
with their employees, customers, suppliers or the public. The non-disparagement
provisions set forth herein are in no way intended to limit the Executive’s
ability to comply with legal requirements, including without limitation: (a) any
applicable laws or regulations; (b) the ability to make truthful written or oral
statements to government officials who are investigating matters within the
scope of their governmental agency responsibilities; (c) any formal accounting
or auditing procedures and (d) the provision of truthful testimony in judicial
or administrative proceedings.
10.3.    During the Restricted Period, the Executive will not become employed by
or provide services to (as an officer, agent, manager, director, employee,
consultant, or independent contractor), invest in, or provide financing to a
Competitor other than a Large Bank (as defined below) anywhere in the Territory
unless (i) the services provided are not management- or executive-level services
or (ii) the services are provided solely in a division, area or segment of the
Competitor’s business that does not compete in any way with the Company or
relate to the business, services or products described in Section 10.3(a) – (d)
below. A “Competitor” shall mean any business, person or company engaged in any
of the following: (a) small-loan consumer finance; (b) providing Ancillary
Products to borrowers; (c) providing income tax form preparation services to
individuals; or (d) the sale of products or services that are competitive with
any products or services that have been offered by the Company during the Period
of Employment. A Competitor shall specifically include, but not be limited to,
the following companies: Cash America International, First Cash Financial
Services, Security Finance and Republic Finance. As used herein, “small-loan
consumer finance” shall mean making fixed rate, fully amortized closed-end
extensions of direct consumer credit of $4,000 or less. “Territory” shall mean
any of the following states: South Carolina, Georgia, Texas, Oklahoma,
Louisiana, Tennessee, Missouri, Illinois, New Mexico, Kentucky, Alabama,
Wisconsin, Indiana, Mississippi, Utah, Idaho or any state in which the Company
or its Affiliates has made loans, provided services or sold or licensed products
during the Period of Employment. “Ancillary Products” shall mean any of the
following: credit life insurance; credit accident and health insurance; credit
property insurance; unemployment insurance; auto club memberships or buying club
memberships. “Large Bank” shall mean any bank or savings association with
deposits in excess of $5 billion, and any companies affiliated with such Large
Bank. Notwithstanding the foregoing, the Executive’s ownership of less than five
percent (5%) of the outstanding voting or debt securities of any corporation or
other entity shall not constitute a violation of the provisions of this
Agreement if such securities are listed on a national or regional securities
exchange or have been registered under the Securities Exchange Act of 1934, as
amended.
10.4.    During the Restricted Period, the Executive, without express written
approval from the Board, will not solicit, hire or attempt to hire any
individual who is then employed with the Company or is a consultant or
independent contractor providing services to the Company or induce or attempt to
induce such individual to leave the Company’s employment or no longer provide
services to the Company.
10.5.    For so long as the Company may require following the Date of
Termination, the Executive will cooperate with and provide assistance to the
Company and its legal counsel in connection with any litigation (including
arbitration or administrative hearings) or investigation affecting the Company,
in which, in the reasonable judgment of the Company’s counsel, the Executive’s
assistance or cooperation is needed or desirable. The Executive shall, when
requested by the Company, provide testimony or other assistance and shall travel
at the Company’s request in order to fulfill this obligation; provided, however,
that, in connection with such litigation or investigation, the Company shall
reasonably accommodate the Executive’s schedule, shall provide the Executive
with reasonable notice in advance of the times in which the Executive’s
cooperation or assistance is requested, and shall reimburse the Executive (in
accordance with Section XV) for any reasonable expenses incurred in connection
with such matters unless prohibited by law or ethical rule. Unless the Company
has paid the Executive severance benefits pursuant to this Agreement, the
Company shall compensate the Executive for the Executive’s time at customary and
prevailing rates, unless prohibited by law or ethical rule.
10.6.    The Executive agrees to maintain the confidentiality of Confidential
Information at all times during and after the Executive’s employment with the
Company and will not, at any time (a) use any Confidential Information for the
Executive’s own benefit or for the benefit of any other person, firm or entity;
(b) reveal, publish or disclose any Confidential Information to any person other
than authorized representatives of the Company; or (c) remove or aid in the
removal from the Company’s premises, retain, transmit, download or save any copy
or copies of Confidential Information in either written, digital, electronic,
voice or other electronic media data form, except (i) in the performance of the
Executive’s authorized duties in the furtherance of the business of the Company,
(ii) with the prior written consent of an authorized officer of the Company, or
(iii) as necessary to comply with law. “Confidential Information” means any
nonpublic information used in the Company’s business and from which the Company
derives commercial value from not being generally known to the public or
industry, including without limitation, information marked or designated as
confidential, privileged or secret; financial information (including budgets,
forecasting, projections, costs, margins and pricing); employee information
(including payroll and benefits information and personnel records); marketing
plans, proposals and data; customer information; regulated or private
information concerning employees, customers or consumers, including, without
limitation, financial, account, tax or health information; trade secrets;
inventions; intellectual property; attorney-client privileged information and
work product; patents; copyrights and trademarks; computerized information or
data (including programs, networks, databases, information technology
architecture and infrastructure, hardware and software) (all or any portion of
which, and the materials on which they are used, whether or not specifically
labeled or identified as “confidential”); and information received from third
parties subject to a duty on the Company’s or its Affiliates’ part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. The Executive’s obligations under this Section 10.5 shall survive the
termination of the Executive’s employment for any reason for a period of two (2)
years following the Date of Termination with respect to Confidential Information
that does not rise to the level of a trade secret under applicable law, and,
with respect to Confidential Information that constitutes a trade secret under
applicable law, the Executive’s obligations shall continue for so long as the
information constitutes a trade secret under applicable law. Information of the
Company that constitutes attorney-client privileged information or information
protected by the work product doctrine may not be disclosed at any time without
the Company’s prior written consent.
10.7.    Nothing herein shall prevent the Executive from cooperating with any
investigation or inquiry conducted by the Equal Employment Opportunity
Commission regarding any employment practice or policy of the Employers. In
addition, pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which
added 18 U.S.C. § 1833(b)), the Executive acknowledges that he shall not have
criminal or civil liability under any federal or state trade secret law for, and
nothing herein prohibits, the disclosure of a trade secret or Confidential
Information that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such Section.
Further, notwithstanding anything in this Agreement to the contrary, (i) nothing
in this Agreement, including but not limited to any release, or other agreement
prohibits the Executive from reporting possible violations of law or regulation
to any governmental agency or entity, including but not limited to the
Department of Justice, the Securities and Exchange Commission, the Congress and
any agency Inspector General (the “Government Agencies”), or communicating with
Government Agencies or otherwise participating in any investigation or
proceedings that may be conducted by Government Agencies, including providing
documents or other information; (ii) the Executive does not need the prior
authorization of the Company to take any action described in (i), and the
Executive is not required to notify the Company that he has taken any action
described in (i); and (iii) neither this Agreement nor any release limits the
Executive’s right to receive an award for providing information relating to a
possible securities law violation to the Securities and Exchange Commission.
10.8.    “Restricted Period” as used herein shall begin on date the Executive is
employed with the Company and shall end on the second (2nd) anniversary of the
Date of Termination.
10.9.    If the Company in good faith believes that the Executive has breached
the Executive’s obligations described in Section X, the Company may withhold
future payments due to the Executive under this Agreement until a court of
competent jurisdiction has determined whether the Executive has breached such
obligations. If a court of competent jurisdiction, in a final, non-appealable
judgment, determines that the Executive has not breached such provisions, the
Company shall within ten (10) business days of such determination pay to the
Executive the amount of such withheld payments (less any damage award in favor
of the Company, if applicable) plus interest accruing from the time each payment
was due to the Executive at the legal pre-judgment interest rate. If following
the Date of Termination the Company fails without good faith, reasonable
justification to make a payment or provide a benefit to the Executive when due,
the Company shall have ten (10) days after receiving written notice from the
Executive to cure such failure. If the Company does not cure such failure within
such 10-day period, the Executive shall no longer be bound by the obligations
described in this Section X.
10.10.    Notwithstanding anything in this Agreement to the contrary, and
without limiting the effect of the provisions of Section 10.1 or of Section 10.9
herein, if, at any time during or after the Period of Employment (regardless of
whether the Executive’s employment is terminated by the Company or by the
Executive and whether the Executive’s employment is terminated due to a
Termination for Cause, a Termination with Good Reason or a Without Cause
Termination), (i) the Executive files any claim, suit or legal proceeding which
has been released by the Executive pursuant to Section XVII, or (ii) the Company
determines that the Executive has breached or otherwise failed to comply with
the covenants contained in Sections 10.2, 10.3, 10.4, 10.5 and/or 10.6 of this
Agreement and, if such breach or failure is capable of being remedied, the
Executive has not remedied such breach or failure to the satisfaction of the
Company within ten (10) days of receipt of written notice from the Company of
its determination that the Executive has breached or otherwise failed to comply
with any of such Sections, or (iii) the Executive materially violates any of the
Company’s policies, as determined by the Committee in its discretion, or (iv)
the Executive violates any federal, state or other law, rule or regulation which
is detrimental to the business, reputation, character or standing of the Company
and/or any of its Affiliates, as determined by the Committee in its discretion,
or (v) the Executive is indicted or convicted of, or enters a plea of any type
(including, but not limited to, a plea of nolo contendere) for, a crime
constituting a felony or a misdemeanor involving moral turpitude, which involves
or relates in any way to the Executive’s actions or omissions during the Period
of Employment and/or to events affecting the Company (and/or any of its
Affiliates) that occur during the Period of Employment, or (vi) the Executive
falsifies Company records or engages in theft, fraud, embezzlement or other
criminal conduct detrimental to the business, reputation, character or standing
of the Company and/or any of its Affiliates, as determined by the Committee in
its discretion, or (vii) the Executive commits any illicit or unauthorized act
or omission which is detrimental to the business, reputation, character or
standing of the Company and/or any of its Affiliates, as determined by the
Committee in its discretion, then, unless the Committee determines otherwise,
and in addition to any other remedy available to the Company (on a non-exclusive
basis): (a) any Equity Awards shall immediately be terminated and forfeited in
their entirety; (b) any shares of stock subject to the Equity Awards (whether
vested or unvested) shall immediately be forfeited and returned to the Company
(without the payment by the Company of any consideration for such shares); (c)
all payments and benefits to the Executive otherwise due pursuant to Section
VIII and/or Section XI of this Agreement shall immediately terminate; and (d) no
later than ten (10) days after receipt of a written request for repayment from
the Company, the Executive shall repay to the Company all payments made and to
return or reimburse the Company for all awards or shares issued and benefits
provided to the Executive pursuant to Section VIII and/or Section XI of this
Agreement. To the extent permitted by law, the payments otherwise payable
pursuant to Section VIII and/or Section XI of the Agreement may be reduced to
enforce any repayment obligation of Executive to the Company. For the avoidance
of doubt, in each and every instance the Committee shall have the sole and
absolute discretion to determine if any of the activities described in clauses
(i) through (vii) of this Section 10.10 has occurred.
10.11.    The parties desire that the provisions of Section X be enforced to the
fullest extent permissible under the laws and public policies applied in the
jurisdictions in which enforcement is sought, and agree that the Company may
specifically enforce the terms hereof by obtaining injunctive relief without the
necessity of posting bond or damages as permitted by law. If any portion of
Section X is found to be invalid or unenforceable, the invalid or unenforceable
terms shall be redefined or a new enforceable term provided, such that the
intent of the Company and the Executive in agreeing to the provisions hereof
will not be impaired and the provision in question shall be enforceable to the
fullest extent of the applicable laws.
SECTION XI    
EFFECTS OF CHANGE IN CONTROL
11.1.    In the event there is a Change in Control of the Company, and the
Executive’s employment is terminated within two (2) years following such Change
in Control due to a Without Cause Termination or Termination with Good Reason,
the Company will pay the Executive:
11.1.1.    A lump sum payment equal to the sum of: (a) Accrued Compensation; (b)
the COBRA Payment; and (c) an amount equal to $550,000. Such amount will be paid
thirty (30) days after the Date of Termination.
11.1.2.    In addition, any unvested stock options, unvested restricted stock
awards, unvested restricted stock units and other unvested equity incentives or
other unvested incentive awards shall fully vest and become exercisable solely
if permitted by and according to the terms of the applicable Stock Plan and
award agreements; provided, however, that all vested stock options held by the
Executive shall be exercisable for a period of one year, but not beyond the
original expiration of their term.
It is understood that, in the event that the Executive is entitled to severance
payments under this Section 11.1, then such severance payments shall be in lieu
of any severance payments to which the Executive would be entitled under Section
VIII hereof.
11.2.    It is the intention of the parties hereto that the severance payments
and other compensation provided for herein are reasonable compensation for the
Executive’s services to the Company and shall not constitute “excess parachute
payments” within the meaning of Section 280G of the Internal Revenue Code as of
1986, as amended, and any regulations thereunder. Notwithstanding anything in
this Agreement to the contrary, in the event it shall be determined that any
payment or distribution of any type to the Executive is or will be subject to
the excise tax imposed by Section 4999 of the Internal Revenue Code or any
interest or penalties with respect to such excise tax, such payments shall be
reduced (but not below zero) to the extent that such reduction would result in
the Executive retaining the maximum amount permitted without incurring such
excise tax. The Company shall reduce or eliminate the payments, by first
reducing or eliminating the portion of the payments which are not payable in
cash and then by reducing or eliminating cash payments, in each case in reverse
order beginning with payments or benefits which are to be paid the farthest in
time from the determination. All determinations concerning the application of
this Section shall be made by a nationally recognized firm of independent
accountants or any nationally recognized financial planning and benefits
consulting company, selected by the Company and reasonably satisfactory to the
Executive, whose determination shall be conclusive and binding on all parties.
The fees and expenses of such accountants or consultants shall be borne by the
Company.
11.3.    “Change in Control” shall have the meaning given the term in the 2017
Plan (or any successor Stock Plan).
The Board shall have full and final authority, in its discretion (subject to any
considerations under Section 409A of the Internal Revenue Code), to determine
whether a Change in Control has occurred, the date of the occurrence of such
Change in Control and any incidental matters relating thereto.
SECTION XII    
WITHHOLDING TAXES; TAX MATTERS
The Company may directly or indirectly withhold from any payments under this
Agreement amounts authorized by the Executive and all federal, state, local or
other taxes that are required to be withheld pursuant to any law or governmental
regulation. The Executive acknowledges that the Company has made no
representation or warranty regarding the tax consequences associated with the
benefits described in the Agreement, that the Executive agrees to pay any
federal, state, local or other taxes for which he may be personally liable as a
result of the benefits conferred under the Agreement, and that the Company has
no obligation to achieve any certain tax results for the Executive.
SECTION XIII    
EFFECT OF PRIOR AGREEMENTS
This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any prior
agreement, statements or understanding related to the subject matter hereof,
including, but not limited to, any employment or similar agreement between the
Company and the Executive.
SECTION XIV    
MODIFICATION; ASSIGNMENT
This Agreement may not be modified or amended except in writing signed by both
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived. Neither the Agreement nor any right or interest under the Agreement
shall be assignable by the Executive, the Executive’s beneficiaries or the
Executive’s legal representatives without the prior written consent of the
Company; provided, however, that nothing in this Section XIV shall preclude (a)
the Executive from designating a beneficiary to receive any benefits payable
hereunder upon the Executive’s death or (b) the executors, administrators or
other legal representatives of the Executive or the Executive’s estate from
assigning any rights hereunder to the person or persons entitled thereto. The
Company may assign the Agreement without the consent of the Executive or any
other person.
SECTION XV    
COMPLIANCE WITH SECTION 409A
Notwithstanding any other provisions of this Agreement, to the extent
applicable, this Agreement is intended to comply with Internal Revenue Code
Section 409A and the regulations (or similar guidance) thereunder. To the extent
any provision of this Agreement is contrary to or fails to address the
requirements of Internal Revenue Code Section 409A, this Agreement shall be
construed and administered as necessary to comply with such requirements. If the
Executive is considered a “specified employee” (as defined in Internal Revenue
Code Section 409A and related Treasury Regulations) at the time of any
“separation from service” (as defined in Internal Revenue Code Section 409A and
related Treasury Regulations) under Section 8.1 or Section 11.1 of this
Agreement, a portion of the amount payable to the Executive under Section 8.1 or
Section 11.1 shall be delayed for six (6) months following the Executive’s Date
of Termination to the extent necessary to comply with the requirements of
Internal Revenue Code Section 409A or an exemption therefrom. Any amounts
payable to the Executive during such six (6) month period that are delayed due
to the limitation in the preceding sentence shall be paid to the Executive in a
lump sum during the seventh (7th) month following the Executive’s Date of
Termination (or, if earlier, upon the Executive’s death). If, under this
Agreement, an amount is to be paid in two or more installments, for purposes of
Internal Revenue Code Section 409A, each installment shall be treated as a
separate payment. To the extent not otherwise specified in the Agreement, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Internal
Revenue Code, including, where applicable, the requirement that (a) any
reimbursement is for expenses incurred during the Executive’s lifetime (or
during a short period specified in this Agreement); (b) the amount of expenses
eligible for reimbursement, or in kind benefits to be provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year; (c) the reimbursement of an
eligible expense shall be made no later than the last day of the calendar year
following the year in which the expense is incurred; and (d) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit. In the event that this Agreement or payments hereunder shall be
deemed not to be exempt from or to comply with Section 409A of the Internal
Revenue Code, the neither the Company, the Board, the Committee nor its or their
designees or agents shall be liable to the Executive or any other persons for
actions, decisions or determinations made in good faith.
SECTION XVI    
GOVERNING LAW
This Agreement has been executed and delivered in the State of South Carolina
and its validity, interpretation, performance and enforcement shall be governed
by the laws of the State of South Carolina. The parties hereto hereby agree that
the exclusive and convenient forum and venue for any disputes between any of the
parties hereto arising out of this Agreement shall be any proper state or
federal court in Greenville, South Carolina, and each of the parties hereto
hereby submits to the personal jurisdiction of any such court. The foregoing
shall not limit the rights of any party to obtain execution of judgment in any
other jurisdiction.
SECTION XVII    
WAIVER AND RELEASE
In consideration for the payments and benefits provided hereunder, the Executive
agrees that Executive will, upon termination of employment and in no event later
than sixty (60) days after the Date of Termination, as a condition to the
Company’s obligation to pay any severance benefits under this Agreement
(including, but not limited to, those benefits set forth Sections 8.l.1, 8.1.2,
8.1.3, 8.1.4, 8.1.5, 8.1.6 and 8.1.7), deliver to the Company a fully executed
release, in form acceptable to the Company, that fully and irrevocably releases
and discharges the Company, its Affiliates and each of their directors,
officers, agents and employees from any and all claims, charges, complaints,
liabilities of any kind, known or unknown, owed to the Executive, except for
obligations arising under the provisions of this Agreement, to vested benefits
under the Company’s benefit plans, obligations arising under stock option,
restricted stock or other equity compensation agreements, or such claims that
may not be released by law.
SECTION XVIII
MISCELLANEOUS
The parties agree that there shall be no presumption that any ambiguity in this
Agreement is to be construed against the drafter. No provision of this Agreement
will be interpreted in favor of, or against, any of the parties hereto by reason
of the extent to which any such party or the Executive’s or its counsel
participated in the drafting thereof or by reason of the extent to which any
such provision is inconsistent with any prior draft hereof or thereof. The
Executive acknowledges and confirms that he has reviewed this Agreement in its
entirety, has had an opportunity to obtain the advice of counsel, and fully
understands all provisions of this Agreement.
[Signature Page To Follow]


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
the 15th day of April, 2019 by its duly authorized officer and the Executive has
hereunto set the Executive’s hand.
COMPANY:


WORLD ACCEPTANCE CORPORATION




By: /s/ R. Chad Prashad                


Title: President and Chief Executive Officer        






EXECUTIVE:




/s/ D. Clinton Dyer                    
D. Clinton Dyer




